Citation Nr: 1722944	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-11 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.  

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired psychiatric condition to include depression and to include as secondary to a bilateral knee disorder.  

REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issues of entitlement to service connection for a right knee condition, left knee condition, right ear hearing loss, and an acquired psychiatric condition to include depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left ear hearing loss had onset during active service.

2.  The Veteran's current tinnitus had onset during active service.


CONCLUSIONS OF LAW


1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for left ear hearing loss and tinnitus, which he contends began in service and has been recurrent since that time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran has currently diagnosed left ear hearing loss and tinnitus.  Left ear hearing loss was confirmed during the October 2009 VA examination.  However, that examination did not conclusively show hearing loss in the right ear as required for VA purposes under 38 C.F.R. § 3.385, and the right ear hearing condition is addressed in the remand portion of the opinion.  See October 2009 VA EXAMINATION REPORT.  The same examination report also noted the Veteran's report of tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).

Furthermore, the competent and credible evidence of record shows that his current bilateral hearing loss and tinnitus have been recurrent since their onset in service.  The Veteran reports that he was exposed to noise while performing his duties when he was assigned to an artillery unit, which meant that he frequently was exposed to loud noises from fired howitzers. See March 2009 and February 2009 STATEMENTS IN SUPPORT OF CLAIM.  In the course of his October 2009 VA medical examination, the Veteran reported that he has had ongoing ringing and hearing problems since service.  See October 2009 VA EXAMINATION REPORT.  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the October 2009 examiner concluded that the due to the absences of the Veteran's service treatment records, he would have to result to speculation to opine as to whether the Veteran's hearing loss and tinnitus were related to service.  See 2009 October 2009 VA EXAMINATION REPOR.  However, since as previously stated, the Veteran is competent to testify as to the onset and continuity of his symptoms, the Board finds that the evidence of record is sufficient to satisfy the nexus and in-service occurrence elements of service connection.  Consequently, the Board finds that service connection for left ear hearing loss and tinnitus is warranted.  


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the Veteran's remaining claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's case so that he is afforded every possible consideration.

With respect to the right ear hearing loss, the Board notes that there is ambiguity in the record as to whether the Veteran currently has hearing loss that can be considered as a disability for VA purposes.  The Veteran has reported that he has been diagnosed with bilateral hearing loss and received hearing aids at the VA for both ears.  See March 2009 and February 2009 Statements in Support of Claim.  Additionally, the October 2009 VA examiner concluded that the Veteran had some hearing loss in his right ear, but in reviewing the report, the Board notes that the reported results for the right ear do not meet the criteria under 38 C.F.R. § 3.385.  To ensure that the Veteran's claim receives proper consideration in the face of this ambiguity, and because the report is from 2009, the Board finds that a remand is necessary to obtain a new VA medical examination.

With respect to the right and left knee claims, the Board finds that a remand is necessary so that the Veteran can be afforded a VA examination to determine whether his current knee conditions are related to the reported in-service events.  While the VA has made a determination that the Veteran's service treatment records are unavailable, the Veteran and his family members are all competent to report that the Veteran was pushed down stairs while in basic training in 1979 and that he hurt his right knee as a result.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Unfortunately, neither the Veteran, nor the Board is competent to say whether the Veteran's left knee condition is related to his right knee, or either knee condition is related to the reported in-service event.  This however only further shows the need for the Veteran to have a VA medical examination.

For similar reasons, the Board finds that a remand is necessary to obtain a medical examination with respect to the Veteran's mental health condition.  The Board has reviewed the Veteran's submitted health records and they indicate that the Veteran is currently receiving treatment for depression and that the condition might be related to his potentially service-connected disabilities in that the Veteran has faced difficulties in his life as a result of having knee problems that impact his life, particularly his ability to work.  As previously discussed, the Board is not competent to make medical determinations, and would therefore greatly benefit from having an informed medical opinion as to the current status and etiology of the Veteran's mental health condition.  Accordingly this issue must also be remanded for an examination.  

In sum, there is evidence that the Veteran has a current bilateral knee disability, right ear hearing loss, and an acquired psychiatric condition, to include depression.  As discussed above in more detail, there is also evidence that these conditions are related to the Veteran's service, or caused by or aggravated by potentially service-connected conditions.  Accordingly, a remand is necessary to determine the nature and etiology of the currently diagnosed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records. 

2.  Ask the Veteran to identify any private medical care providers who treated him for his hearing loss, knee conditions, and any mental health conditions.  After securing the necessary release, associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service knee, hearing, and mental healthy events and symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature and etiology of his right ear hearing condition, bilateral knee condition, and acquired psychiatric condition to include depression.  The claims file should be made available to and reviewed by any examiners and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran and his family members, the appropriate examiners should address the following:

Bilateral Knee Disorder Development 

(i)  Diagnose any right and left knee disorders present; 

(ii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed knee disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service, including falling or being pushed down stairs as described by the Veteran and his family members.  (See Hearing Tr. at 11-14.) (See October August 2012 STATEMENT IN SUPPORT OF CLAIM; See also January 2010 CORRESPONDENCE FROM VETERAN'S MOTHER AND BROTHER. 

(iii)  If you find that the Veteran's right knee disorder had its onset in service or is otherwise due to an in-service event, injury or disease, is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder is caused by his right knee disorder; 

(iv)  If you find that the Veteran's right knee disorder had its onset in service or is otherwise due to an in-service event, injury or disease, is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder is aggravated by his by his right knee disorder; 

Hearing Loss 

(i)  Diagnose any right ear hearing loss present; 

(ii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed right ear hearing loss disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service, including acoustic trauma as related to exposure to artillery fire; See March 2009 and February 2009 STATEMENTS IN SUPPORT OF CLAIM.  


(CONTINUED ON NEXT PAGE)

Acquired Psychiatric Disorder 

(i)  Diagnose any acquired psychiatric condition present, to include depression;  

(ii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric conditions, to include depression had their onset in service or are otherwise related to an event, injury or disease incurred in service; 

(iii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric conditions, to include depression are caused by his knee disorders; (See May 2009 STATEMENT IN SUPPORT OF CLAIM; See also August 2009 MENTAL HEALTH PRIMARY CARE FOLLOW UP NOTE).  

(iv)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric conditions, to include depression are aggravated by any bilateral knee disorders. (See May 2009 STATEMENT IN SUPPORT OF CLAIM; See also August 2009 MENTAL HEALTH PRIMARY CARE FOLLOW UP NOTE).

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran and the Veteran's family members concerning the onset and recurrence of his symptoms, as well as any and all VA and private treatment records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


